Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Paul Antwann Harlan, Appellant                      Appeal from the Criminal District Court
                                                    No. 4 of Dallas County, Texas (Tr. Ct. No.
No. 06-14-00236-CR          v.                      F13-56882-K). Opinion delivered by Chief
                                                    Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                        Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
reference that this conviction was Harlan’s second of its type. The modified judgment shall
reflect aggravated robbery with a deadly weapon as the offense of conviction. As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Paul Antwann Harlan, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED SEPTEMBER 3, 2015
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk